t c memo united_states tax_court mid-del therapeutic center inc petitioner v commissioner of internal revenue respondent d richard ishmael m d pc petitioner v commissioner of internal revenue respondent docket nos filed date bruce a moates and leroy d boyer for petitioners blizabeth downs for respondent memorandum opinion marvel judge these cases are before the court on petitioners’ motion for award of litigation and administrative costs filed pursuant to sec_7430 and rule petitioners seek to recover litigation costs of dollar_figure incurred in contesting respondent’s deficiency determinations in docket no for the taxable_year ended date and in docket no for the taxable_year the issues for decision are whether respondent’s position at trial was substantially justified and if not whether the attorney’s fees and other costs that petitioners seek to recover are reasonable in amount neither petitioners nor respondent requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioners’ motion see rule a background petitioner mid-del therapeutic center inc mid-del and petitioner d richard ishmael m d pc pc are oklahoma corporations each of which operates an oncology clinic in the oklahoma city metropolitan area on the dates the petitions in these consolidated cases were filed mid-del’s principal_place_of_business was in midwest city oklahoma and pc’s principal place ‘although the title of the motion referred to administrative costs petitioners claimed only litigation costs in the motion consequently our discussion is limited to petitioners’ claim for litigation costs 7unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure of business was in oklahoma city oklahoma dr d richard ishmael an oncologist owns percent of the stock of both mid-del and pc pc is dr ishmael’s personal_service_corporation and mid-del is a subchapter_c_corporation owned and managed by dr ishmael during the relevant periods petitioners operated medical clinics that purchased and used chemotherapy drugs drugs to treat patients with cancer and other illnesses pc maintained an onsite pharmacy where the drugs purchased by both pc and mid-del were stored and where a pharmacist employed by pc mixed and prepared chemotherapy treatments for both clinics petitioners used approximately different drugs to treat patients with the exception of mid-del’s federal_income_tax return for the taxable_year both mid-del and pc used the cash_method_of_accounting cash_method for income_tax purposes and consistently reported the drugs used in patient treatments as supplies and not as inventory mid-del’s return which originally was filed using the accrual_method of accounting accrual_method was amended to report income and expenses on the cash_method after a revenue_agent determined on audit that mid-del was required to use the cash_method it was a customary and accepted practice in the health care industry for health care practitioners to use the cash_method by notices of deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in mid-del’s and pc’s federal income taxes respectively the crux of the deficiencies was respondent’s determination made pursuant to sec_446 that petitioners must use an accrual_method to compute their taxable_income by separate petitions petitioners commenced their cases in this court and the cases were consolidated for trial respondent argued at trial that the drugs used to treat patients were merchandise the purchase and sale of which were income- producing factors in petitioners’ businesses and that petitioners therefore were required by sec_1_471-1 income_tax regs to use the accrual_method to compute their taxable_income petitioners asserted that the drugs were supplies used in the course of treating patients and that sec_1_471-1 income_tax regs was inapplicable sec_446 vests the commissioner with broad discretion to determine whether a particular method_of_accounting clearly reflects income see 743_f2d_781 llth cir 104_tc_367 in reviewing the commissioner’s determination that a taxpayer’s method_of_accounting does not clearly reflect income the function of the court is to decide whether the commissioner abused his discretion in making that determination under sec_446 see 664_f2d_881 2d cir consequently at trial petitioners had the burden of proving that respondent’s determination was arbitrary capricious or without sound basis in fact or law see knight- ridder newspapers inc v united_states supra after these cases were tried but before the opinion was issued the court’s opinion was filed in 113_tc_376 which presented facts strikingly similar to those involved in the present cases in osteopathic med oncology hematology p c a taxpayer specializing in the treatment of cancer through chemotherapy used the cash_method to expense the cost of drugs used during treatments the commissioner argued that the drugs were merchandise under sec_1_471-1 income_tax regs and therefore the taxpayer had to use the accrual_method to report income and costs attributable to the drugs this court held that the drugs were not merchandise and that the taxpayer properly used the cash_method to expense the cost of the drugs and report income osteopathic med oncology hematology p c was not appealed and the decision became final on date see sec_7481 cf fed r app p a in mid-del therapeutic ctr inc v commissioner tcmemo_2000_130 mid-del i we held that respondent’s determination requiring petitioners to change from the cash_method to the accrual_method was arbitrary capricious or without sound basis in fact or law in so doing we relied heavily on osteopathic med oncology hematology p c petitioners thereafter filed their motion seeking to recover litigation costs discussion in general sec_7430 provides for the award of reasonable_litigation_costs to a taxpayer who is the prevailing_party in a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code has exhausted his or her administrative remedies within the irs and did not unreasonably delay or protract the court proceedings respondent concedes that petitioners exhausted their administrative remedies and that they did not unreasonably delay or protract these proceedings to be a prevailing_party a taxpayer must satisfy the applicable net_worth reguirement and must substantially prevail sec_7430 as most recently amended by congress in the irs restructuring and reform act of publaw_105_206 112_stat_685 applies to that portion of the claimed costs incurred after date sec_7430 as amended by the taxpayer_relief_act_of_1997 publaw_105_34 secs 111_stat_788 applies to that portion of the claimed costs incurred on or before date with respect to either the amount in controversy or the most significant issue or set of issues presented see sec_7430 a respondent concedes that petitioners have substantially prevailed and that they meet the applicable net_worth limitation but argues that his litigating position was substantially justified if respondent can establish that the position taken in mid-del i was substantially justified then petitioners fail to qualify as prevailing parties see sec_7430 b in deciding whether to award reasonable costs therefore we address only the issue of whether respondent’s position was substantially justified the commissioner’s position is substantially justified if the commissioner acted reasonably in pursuing his litigating position on the basis of all of the facts and circumstances and the applicable legal precedents see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir although the commissioner’s litigating position may have been incorrect in hindsight it is substantially justified if a reasonable person could think it correct pierce v underwood supra pincite n the fact that the commissioner eventually loses a case does not establish that the position was unreasonable see 987_f2d_670 10th cir 92_tc_760 we decide whether the commissioner’s position was reasonable by examining applicable facts and circumstances at the time he asserted his position in the answer and during the trial see maqgqie management co v commissioner 108_tc_430 petitioners contend that the decision of this court in mid-del i which held that respondent’s determination was arbitrary capricious or without sound basis in fact or law necessarily leads to a conclusion that respondent’s position at trial was unreasonable in support of this assertion petitioners rely on mauerman v commissioner tcmemo_1995_237 mauerman ii which held that a failure by the commissioner to waive an addition_to_tax was unreasonable respondent argues that mauerman ii does not stand for the proposition for which it is cited by petitioners and that respondent’s litigating position was reasonable in mauerman v commissioner tcmemo_1993_23 revd 22_f3d_1001 10th cir mauerman i the issue that was litigated was whether the taxpayer should be subject_to additions to tax under sec_666l1 a at trial the taxpayer had the burden of proving that the commissioner’s imposition of the additions to tax was arbitrary capricious or without sound basis in fact or law this court upheld the additions to tax and decided that the commissioner had not abused his discretion the court_of_appeals for the tenth circuit reversed the decision of this court holding that the commissioner’s determination to impose the additions to tax was arbitrary capricious or without sound basis in fact or law and remanded for further proceedings on remand the taxpayer filed a motion for litigation costs in mauerman ii the taxpayer contended that the determination of the court_of_appeals that the commissioner’s failure to waive the addition_to_tax was an abuse of his discretion necessarily led to a conclusion that the commissioner’s position was unreasonable and urged us to grant the taxpayer’s motion for reasonable_litigation_costs although we agreed with the taxpayer’s conclusion that the commissioner’s litigating position in mauerman i was unreasonable under the circumstances involved there we recognized the possibility that a different conclusion might be reached in other cases we explained our position as follows in mauerman i we stated that in order to prevail on the addition_to_tax issue petitioner must show that respondent’s refusal to waive is an abuse_of_discretion in reversing our decision the court_of_appeals agreed with petitioner that the commissioner should have waived the addition_to_tax the question before us then is whether respondent was substantially justified in defending in the instant litigation an administrative determination that was held by the court_of_appeals to be an abuse_of_discretion ie arbitrary capricious or without sound basis in fact while there may be other situations where such a holding would not necessarily determine that respondent was not substantially justified our review of the record in the instant case persuades us that petitioner has carried his burden in that respect -- - accordingly on the basis of the record in the instant case we conclude that respondent’s position was not substantially justified mauerman v commissioner tcmemo_1995_237 emphasis added mauerman ii does not stand for the blanket proposition asserted by petitioners that if this court finds that the commissioner’s determination is arbitrary capricious or without sound basis in fact or law it necessarily follows that his litigating position cannot be substantially justified rather mauerman ii acknowledges that there may be situations in which the commissioner’s litigating position in support of a determination is substantially justified even though the determination ultimately is held to be arbitrary capricious or without sound basis in fact or law we must decide whether this is one of those situations respondent contends that this case presents one of the other situations contemplated in mauerman ii in respondent’s objection to petitioners’ motion for award of litigation and administrative costs filed date respondent summarizes his position as follows whenever respondent determines a taxpayer’s method_of_accounting does not clearly reflect income the standard of review is abuse_of_discretion 439_us_522 586_f2d_747 9th cir affg 64_tc_1091 the court’s conclusion that a change in accounting_method was unwarranted requires a finding that the commissioner abused his discretion however the record does not support a finding that respondent had no factual or legal basis for his position moreover it is clear that there was no existing legal authority that would have made respondent’s arguments under sec_446 and a71 unreasonable since at least until the issuance of osteopathic medical the pivotal issue in this case whether oncology drugs administered by health care providers constituted merchandise was an issue of first impression accordingly unlike mauerman the record in this case does not warrant a determination that respondent’s position was not substantially justified respondent urges us as we did in 89_tc_784 to allow respondent a reasonable amount of time following adverse litigation on an issue of first impression to adjust his litigating position before we determine that his litigating position warrants an award of costs under sec_7430 respondent points out that the decision in 113_tc_376 became final on date just days before the opinion in the instant case was rendered twenty-one days after the decision in osteopathic med oncology hematology p c became final the commissioner issued an action on decision acquiescing in that case as to result only see action on decision date respondent’s litigating position at trial in mid-del i flowed from his conclusion that the drugs purchased and used by petitioners were merchandise and an income-producing factor in their businesses in support of this position respondent argued that the drugs were tangible products that were purchased by petitioners and consumed by the patients that the cost of the drugs was significant and that the permissible charges for the drugs were listed separately on bills submitted by petitioners to third-party insurers respondent relied on the seminal case of 420_f2d_352 lst cir affg tcmemo_1969_79 for the proposition that the drugs were merchandise see also tebarco mechanical corp v commissioner tcmemo_1997_311 thompson elec inc v commissioner tcmemo_1995_292 j p sheahan associates inc v commissioner tcmemo_1992_239 surtronics inc v commissioner tcmemo_1985_277 epic metals corp subs v commissioner tcmemo_1984_322 affd without published opinion 770_f2d_1069 3d cir our evaluation of the facts and circumstances presented by mid-del i as well as the legal environment from which respondent’s litigating position evolved leads us to the conclusion that respondent’s litigating position in mid-del i was substantially justified see stieha v commissioner supra pincite the issue of whether drugs used in treating patients in 420_f2d_352 1st cir affg tcmemo_1969_79 the court_of_appeals for the first circuit held that caskets sold by service-oriented businesses were merchandise even though the caskets were not held_for_sale in the traditional retail context the taxpayer was a funeral home that sold caskets as part of the funeral services it provided to customers constituted merchandise in the context of whether the accrual_method must be used was an issue of first impression on which no court had ruled until we filed our opinion in osteopathic med oncology hematology p c v commissioner supra the commissioner generally is not subject_to an award of litigation costs under sec_7430 where the underlying issue presents a guestion of first impression see 995_f2d_1460 9th cir hstate of wall v commissioner 102_tc_391 moreover the commissioner has been granted considerable discretion by statute to determine whether a method_of_accounting clearly reflects income see sec_446 87_tc_847 before our decision in osteopathic med oncology hematology p c wilkinson-beane inc v commissioner supra and its progeny provided at least a colorable factual and legal basis for the commissioner’s conclusion that drugs used in treating patients constituted merchandise thereby requiring petitioners to use the accrual_method the earlier determination made by a revenue_agent that the cash_method should have been used by mid-del on its federal_income_tax return has no bearing on the decision that the position taken by respondent at trial was substantially justified although a presumption of unreasonableness exists if the commissioner argues a position in the administrative_proceeding that is contrary to any applicable_published_guidance of the commissioner an initial determination by a revenue_agent does not qualify as guidance that leads to such a presumption continued petitioners argue in the alternative that respondent was not substantially justified with regard to other issues that we did not find necessary to address in mid-del i on brief in mid-del i petitioners argued that even if the drugs were merchandise petitioners could continue to use the cash_method we need not address the substantive issue involved in this argument but only whether the position taken by respondent at trial in response to it was substantially justified respondent’s position at trial was that sec_1 471-l1 income_tax regs mandates that if petitioners maintain inventories then petitioners may not use the cash_method unless petitioners demonstrate that the cash_method produces a substantially identical result to that produced by the accrual_method in support of this argument respondent relied on 796_f2d_843 6th cir affg in part and revg in part akers v commissioner tcmemo_1984_208 revd in part on other grounds 482_us_117 ansley-sheppard-burgess co v commissioner t c at continued see sec_7430 b sec_301_7430-5 proced admin regs furthermore the commissioner is not estopped from attempting to change a method_of_accounting approved in earlier years if in later years the commissioner concludes that method does not clearly reflect income see 92_tc_206 37_tc_385 and addison distribution inc v commissioner tcmemo_1998_289 respondent’s litigating position was substantially justified under the circumstances we hold therefore that respondent has established that his litigating position challenging petitioners’ method_of_accounting in mid-del i was substantially justified because respondent’s challenge was reasonable given the facts and circumstances of petitioners’ cases and the applicable law accordingly petitioners are not entitled to recover litigation costs in light of our ruling we need not decide whether the costs claimed by petitioners are reasonable we have considered carefully all remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above we consider them to be irrelevant or without merit to reflect the foregoing appropriate orders and decisions will be entered
